EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Schott (51,294) on 12/1/2021.

The application has been amended as follows: 
	In the Claims –

	15. (Currently Amended) The method of claim 14, further comprising controlling one or more of: gas pressure, gas flow, plasma power, processing time, and temperature of the CCP etching system to optimize etching of the one or more carbon nanotube sheets.

















DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/19/2021 has been received and will be entered.
Claim(s) 1-20 is/are pending.
Claim(s) 1, 2, 5, 8, 14, and 16 is/are currently amended.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim(s) 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the issue is addressed by the Examiner’s Amendment above. The rejection is WITHDRAWN. 
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 7, 8, 9, 10, 11 under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of: (i) Benham, et al., Nanolithographic patterning of transparent, conductive single-walled nanotube films by inductively coupled plasma reactive ion etching, J. Vac. Sci. Technol. B 2007; 25(2): 348-354 (hereinafter “Benham at __”) and (ii) Tixier, et al., A silicon shadow mask for deposition on isolated areas, J. Micromech. Microeng. 2000; 10: 157-162 (hereinafter “Tixier at __”), as understood, the Remarks rely on amendments. (Remarks of 11/19/2021 at 5 et seq.). These are persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 2-6 under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of: (i) Benham, et al., Nanolithographic patterning of transparent, conductive single-walled nanotube films by inductively coupled plasma reactive ion etching, J. Vac. Sci. Technol. B 2007; 25(2): 348-354 (hereinafter “Benham at __”), (ii) Tixier, et al., A silicon shadow mask for deposition on isolated areas, J. Micromech. Microeng. 2000; 10: 157-162 (hereinafter “Tixier at __”), and further in view of: (iii) Huynh, et al., Understanding the synthesis of directly spinnable carbon nanotube forests, Carbon 2010; 48: 1105-1115 (hereinafter “Huynh at __”), the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim(s) 14, 15, 16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of: (i) Benham, et al., Nanolithographic patterning of transparent, conductive single-walled nanotube films by inductively coupled plasma reactive ion etching, J. Vac. Sci. Technol. B 2007; 25(2): 348-354 (hereinafter “Benham at __”), (ii) Tixier, et al., A silicon shadow mask for deposition on isolated areas, J. Micromech. Microeng. 2000; 10: 157-162 (hereinafter “Tixier at __”), and further in view Patterning of Single-Walled Carbon Nanotube Films on Flexible Transparent Plastic Substrates, Langmuir 2010; 26(1): 598-602 (hereinafter “Han at __”), the rejection is WITHDRAWN in view of the discussion above. 

Allowable Subject Matter
I. Claims 1-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736